Title: To Benjamin Franklin from James Parker, 6 May 1766
From: 
To: 


Honoured Sir
New York, May 6. 1766.
Agreeable to your Requisition and Opinion, in yours to me of the 11th of May, and 8th of June last, I am now come up to this City: and been accepted to the Exercise of the Place of Land-Waiter here the 3d of this Month: and an Account with the Bond executed, and a Certificate of the Matter would be sent with this Packet, but the Surveyor-General, Mr. Stewart, who is at philadelphia, having wrote the Collector here Word, that he would be here in a Day or two, the sending him the Bond and Certificate was delayed, and he being the Officer directed to send them home, they will probably not be sent till next Packet. I had been let to know, a considerable Deal of Trouble and Fatigue was expected to be the Share of this Office, and I am fully satisfied it is so: but I am resolved to do my Endeavours to the best of my Ability to give Satisfaction, more from a Principle of honouring my Recommender, than from any great Benefit or Advantage by the Office. I thank God, I am pretty well in Health now, and while that continues, I hope all will go well, but as that is precarious, I know not what will be the Case, if that fails me again.
With respect to the resuming the Printing Business here I have a Press here, and some Letter, and shall do any Work that offers, that my Hands are capable of: but from the most deliberate Consideration, and consulting my own Mind, I think it not quite expedient to print a News-Paper myself yet a While: and for these Considerations: In the present unhappy Times, when the Sons of Liberty carry all before them, Mr. Holt has gained very great Popularity, and being back’d by them, seems to have a Run of Business: his Brother Royle being dead, who had purchased the Printing-Office that was Mr. Stretch’s, and which was never Used, Mr. Royle’s Right in it was disposed of, and Mr. Holt’s own Brother in Virginia, aided by the Sons of Liberty has purchased it for him. With those Tooles, if I take mine from him, he disigns to set out another Paper. Now, as he will be supported by the Sons of Liberty here, who are all-prevalent, and who look with bad Aspect upon every King’s Officer, and in particular on those of the Customs and Post-Office, I apprehend I should scarce be able to Stem the Torrent, and while he and I, like two Dogs, were fighting for a Bone, the Third would run away with it: Therefore, as he is desirous to keep on good Terms with me, if I will let him carry on the Paper alone in his present good Prospect, so I apprehend, as he owes me a great Sum, that it must be the only Way for me to get my Money; for tho’ I might be able to distance him in Time, which in the present Circumstances of Thi[ngs is] very doubtful, yet it would probably be at my own Ruin: These Considerations see[m to] weigh with me, but whether you will or can conceive them in the same Light, is w[hat I] am not so clear in: However, I submit it. I have been a Father to him for he [could] neither have carried on his Business or held it at any Rate but for my Help. [The] Office of Stretch’s, by the Invoice I have seen, is very compleat, full and good, and the Price Royle gave was but £209 Sterl. and I doubt whether Holt’s Brother gave that: and in that is included two Presses and a Quantity of Ink: whilst mine that Holt has is almost entirely wore out, at least all the Common Used Small Letter: which would make the Match the more unequal against me, if I engaged. Should I arrest Holt for what he owes me, it might look like Spite too much, and he might take the Benefit of the present Act of Insolvency here, and be afterwards set up and supported by the Sons of Liberty, as they are called. It is possible nay probable that Times may alter, and if I shall ever be able to procure two or three Fonts of new Letter of the common small Sort, I might then be able to encounter with better Hopes and better Strength: Also, I think Weyman is still declining, and if we quarrel, he will recover Strength, which I am not very desirous of contributing to, tho’ I shall never attempt to hurt him on Principle, yet I had rather avoid benefiting him. I am preparing to fit up my Shop, and to put the best Foot foremost that I can. I just opened your Box of Goods, and find they are not damaged. I have offered them to two or three at the most moderate Terms from the Invoice, but tis said some of the Articles come too high charged, and none would purchase for Cash: Holt would have taken them on Trust, but I could not betray mine in that, so I think I must take them myself, and make the best of them I can, and am willing to allow you Interest from the Day I take them, which is this present: if I could do better for your Satisfaction and Interest, I would. I have not the Electrick Machine yet for Want of the [Bill of Lading] and Mr. Hughes keeps close himself, tho’ he is one of the Sons of Liberty. He desired [torn] your kind Offer of the Loss of it.
The New-Haven Affair with Mr. Holt is not yet determined: for tho’ the Sons of Liberty have been so powerful, yet in Fact, little or no Business has been done in any place in the Law Way. The Courts indeed begin to open now: Benny Mecom pays one of the Hartford Riders which I suppose to be nearly what his Office produces, otherways my Hopes of him wax fainter and fainter. I have repeatedly wrote and pressed him, but he renders [abortive] all I can do: He has never paid me one Farthing Rent yet, tho’ he promises me some this Month, and promises all his Post-Office Accounts also, so that I hope by the next Packet, to give you a more favourable Account of him: God grant it may be so!
I have not heard from Mr. Foxcroft for two or three Weeks past, he has been above a Month expected from Virginia, whence he went in the Winter. I don’t know any Thing very material on the Head of the Post Office, but this: That the Sons of Liberty finding themselves the Ruling Party, begin to take upon themselves the governing part also: Mr. Colden tells me they make the Captains of Vessels deliver their Letters at the Coffee-House after their old accustomed Manner, tho’ against the Captain’s Wills, except now and then one who happens to get in unperceived or in the Night, and he durst not say any Thing against it, nor does the Collector refuse to enter them: It is surprizing to see the Influence they have, and the Dread every one is Under of Opening their Mouths against them.
Tho’ we have had a very mild Winter, we have had the coldest and most backward Spring I think that ever I knew. There has not been but one warm Day properly speaking since the Month of February, and it is so cold now, that I am obliged to keep by the Fire: The Fruit I believe will be much affected by it. Trade and Business seems very dull in this City in Comparison to what it us’d to be, and yet Provisions as well as every Thing else, are excessive dear and indeed scarce.
I received yours of Feb. 26. by this Packet, and observe the Contents thereof, but as there is nothing more material to say in Answer to it, than what is already wrote, I have only to add respectful Complements and remain Your obliged Humble Servant
James Parker.

Holt has never settled any Accounts with me, I shall try now to get ’em done amicably while I [let?] him to continue the Paper, perhaps I may get it better than if we differ first.
To Dr B Franklin.

 
Endorsed: J Parker May June and July 1756
